Citation Nr: 0835866	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-15 685	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, claimed as lower back pain.

2. Entitlement to service connection for a cervical spine 
disorder, including cervical spine disc disease with 
arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1978 until 
April 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision for 
a lumbar spine disorder and a January 2006 rating decision 
for a cervical spine disorder from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The January 2006 rating decision also noted that the 
veteran's claim for unemployability was pending.  


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's lumbar spine disorder is related to his active 
military service.

2.  The medical evidence of record does not show that the 
veteran's cervical spine disorder is related to his active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a lumbar spine disorder have not been met.  38 U.S.C.A. 
§§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).


2.  The criteria for the establishment of service connection 
for a cervical spine disorder have not been met.  38 U.S.C.A. 
§§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in August 2004 for a lumbar spine 
disorder and October 2005 for a cervical spine disorder that 
fully addressed all four notice elements and were sent prior 
to the initial RO decisions in the respective matters.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  



The RO has obtained VA outpatient treatment records.  He has 
submitted personal statements and from his friends, as well 
as private medical records.  A hearing was also provided in 
August 2008, before the undersigned Veterans Law Judge.  

There is also no duty on the part of VA to provide a medical 
examination for his examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
medical evidence to suggest that the disorder is related to 
service.  Indeed, the Board notes that obtaining a VA 
examination is unnecessary as there is otherwise sufficient 
medical evidence of record to make a decision.  38 U.S.C.A. 
§ 5103A(d). 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that have not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  That an injury or event occurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury or event.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service Connection Claims

The veteran contends that he injured his back while working 
on a radiator during service, as indicated in his August 2008 
hearing.  

The veteran's August 1978 enlistment examination indicated 
that the veteran's spine was normal and no back pain was 
reported.  A November 1978 service treatment record noted 
that the veteran slipped and fell on his left hip.  A 
superficial abrasion was found on his hip and he was 
diagnosed with a resolving contusion; he was returned to 
duty.  Walking and standing was also reported as painful, but 
in regards to the veteran's foot, not a back disorder, in 
September 1980.  There were no other complaints of or 
treatment for a disorder in relation to the veteran's back.  
The veteran opted to forgo a separation medical examination 
in March 1984, and no such examination is associated with the 
claims file.  

The medical records associated with the veteran's claims file 
do not indicate any reports of or treatment for a back 
disorder for years following his discharge from service.  In 
his hearing testimony, he reported treatment with Dr. H.J. 
following service.   Dr. H.J.'s records generally found him 
to have a normal thoraco lumbar spine, as noted in September 
2003.  Although Dr. H.J. diagnosed him with rheumatoid 
arthritis, the records indicate that diagnosis was made in 
conjunction with the veteran's extremities and not his spine.

VA outpatient treatment records generally indicate treatment 
for a back disorder, starting years after his discharge from 
service, but do not provide competent medical opinions as to 
the etiology of his cervical and lumbar spine disorders.  A 
December 2004 x-ray noted the veteran had mild spondylosis of 
the lumbosacral spine.  A January 2005 x-ray also found 
cervical arthritis, with a questionable old trauma to the 
cervical vertebra.  A June 2005 lumbosacral x-ray also found 
facet arthropathy at L5-S1, causing slight narrowing of the 
neural foramina.  

A March 2005 VA outpatient treatment record noted that 
manipulation of the joints in the neck produced pain and 
discomfort.  A May 2005 letter, from VA medical examiner, Dr. 
A.A., noted that the veteran suffered from joint pain due to 
cervical arthritis and had a cervical disc bulge with 
narrowed disc spaces evidencing an old trauma to the cervical 
vertebra.  He was on medications to manage chronic pain.  
However, Dr. A.A. did not indicate that the veteran's current 
cervical spine disorder was related to his military service 
and did not comment on a lumbar spine disorder.

A June 2005 rheumatology new patient note indicated that the 
veteran reported that he has had joint pain for 25 years, 
involving the neck, right shoulder, and low back, due to a 
trauma in the army in 1980.  The veteran reported that his 
symptoms had worsened over the last 5 years.  The veteran was 
found to have chronic back, neck, and right shoulder pain and 
was diagnosed with degenerative joint disease of the cervical 
and lumbar spine.  

A December 2007 VA outpatient treatment record similarly 
found him to have chronic pain secondary to degenerative 
joint disease and arthritis, which was now positive for a 
rheumatoid factor.  Treatment would continue with medication 
and possible treatment from rheumatology.



A November 2005 statement from the veteran's friend, S.K., 
noted that she had known him for about 10 years and that he 
had an old injury affecting his neck.  She also reported that 
his condition had worsened about 5 years ago and he was now 
unable to do any work.  However, S.K.'s statement indicates 
that she did not know the veteran at the time of the claimed 
in-service injury.  A November 2005 statement was also 
submitted by the veteran's friend, C.B., who reported that he 
knew the veteran while in service, including when he injured 
his back while working in the motor pool.  Both C.B., and the 
veteran in a November 2005 statement, reported that the 
veteran stopped being on regular duty following his injury.  

Although the veteran, and his friend C.B., have reported that 
he injured his back in service, the service treatment records 
do not indicate complaints of or treatment for such an 
injury.  Additionally, there are no records of treatment for 
a back disorder for years following service.  Furthermore, 
there is no evidence that even if VA were to take that the 
veteran's claim that he injured his back in service as true 
it would be connected in any way to his current back 
disorders. 

There are no medical records of a back disorder for decades 
after his discharge from service.  Furthermore, despite the 
veteran's report of treatment for his back following service, 
from Dr. H.J., those private medical records also indicate 
treatment for a back disorder started many years following 
his discharge from service, generally found the veteran's 
spine to be normal, and do not provide any opinions as to the 
etiology of a back disorder.  

The veteran's VA outpatient treatment records similarly do 
not provide any opinions indicating that the veteran has 
either a lumbar or a cervical spine disorder due to service.  
Although a May 2004 letter, from VA physician Dr. A.A., noted 
that the veteran had evidence of an old trauma to the 
cervical vertebra, such evidence is not probative as to the 
question of whether the veteran's current cervical and lumbar 
spine disorders are due to service.  The examiner did not 
provide an opinion indicating that the old trauma occurred in 
service or as to it etiology in general; rather he merely 
stated that there is evidence of an old trauma.  

The only medical evidence of record noting an in-service 
injury is the June 2005 VA rheumatology new patient note; 
however, that note is based on the veteran's report of an 
injury, and does not indicate a review of any medical 
evidence documenting the occurrence of such an injury.  While 
a physician is competent to render medical opinions, such 
competence does not extend to the factual underpinnings of 
the opinion. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  Therefore, there is no 
competent medical opinion of record etiologically relating 
the appellant's current lumbar or cervical pathology to his 
service.  

Therefore, there is no competent medical opinion of record 
etiologically relating the appellant's current lumbar or 
cervical pathology to his service.  The only evidence of 
record finding that the veteran's lumbar and cervical 
disorders are due to his service is the veteran's statements.  
Although the veteran can provide testimony as to his own 
experiences and observations, the factual question of if his 
cervical or lumbar disorders can be attributed to an in-
service experience is a medical question, requiring a medical 
expert.  The veteran is not competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
38 C.F.R. § 3.159.  The veteran does not have the requisite 
special medical knowledge necessary for such opinion 
evidence.

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply.  Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991).  The veteran's claims for service 
connection for lumbar and cervical spine disorders are 
denied.  




							[Continued on next page]
ORDER

Service connection for a lumbar spine disorder, claimed as 
lower back pain, is denied.

Service connection for a cervical spine disorder, including 
cervical spine disc disease with arthritis, is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


